Filed 12/29/20 P. v. Jackson CA2/1
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of rule
8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                      DIVISION ONE


THE PEOPLE,                                                     B306736

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. BA349750)
        v.

RICARDO JACKSON,

        Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los Angeles
County, Michael E. Pastor, Judge. Affirmed.
     Ricardo Jackson, in pro. per.; and Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                ________________________________
       Ricardo Jackson appeals from an order denying his motion to
vacate or stay assessments and fines imposed in 2013 upon his
conviction for conspiracy to commit murder. We affirm.
                           BACKGROUND
       In 2011, a jury convicted Jackson of conspiracy to commit
murder, and the trial court sentenced him to a prison term of
twenty-five years to life and imposed a $10,000 restitution fine and
several other fines and assessments. We affirmed the conviction in
an unpublished opinion. (People v. Jackson (Oct. 11, 2013,
B237108) [nonpub. opn.] 2013 Cal.App. Unpub. LEXIS 7324.)
       On June 5, 2020, Jackson filed a motion to vacate or stay the
fines and assessments pursuant to People v. Duenas (2019) 30
Cal.App.5th 1157, arguing he had no ability to pay them.
       Finding Jackson was “serving an extraordinary time in state
prison, and should have adequate time to pay,” the trial denied the
motion.
       Jackson appealed.
       Jackson’s appellate counsel filed a brief raising no issues on
appeal and requesting that we independently review the record
pursuant to People v. Serrano (2012) 211 Cal.App.4th 496 (Serrano)
to determine if the lower court committed any error. Counsel sent a
copy of the brief and the record to Jackson and informed him that
he may file a supplemental brief. On October 13, 2020, we sent a
letter to Jackson informing him that he may submit by brief or
letter any grounds of appeal, contentions, or argument that he
wished us to consider.
       On December 14, 2020, Jackson filed a supplemental brief,
contending that imposition of fines and assessments without a
finding on the defendant’s ability to pay them violates due process.
       “Where a defendant has been afforded all the constitutional
protections of a first appeal of right,” he is not entitled to our
independent review of the record pursuant to People v. Wende



                                  2
(1979) 25 Cal.3d 436. But when Wende does not apply, an appellant
in a criminal case has the right to file a supplemental brief for our
review. (See Serrano, supra, 211 Cal.App.4th at p. 503.)
       Due process precludes a court from imposing fines and
assessments only if to do so would deny the defendant access to the
courts or if the defendant’s crimes were driven by poverty. (People
v. Hicks (2019) 40 Cal.App.5th 320, 329; see People v. Caceres (2019)
39 Cal.App.5th 917 [declining to apply Dueñas’s “broad holding”
beyond its “unique facts”].)
       Here, imposition of assessments and fines in no way
interfered with Jackson’s right to present a defense at trial or to
challenge the trial court’s rulings on appeal; they were imposed
after trial. And Jackson’s crimes—unlike Mrs. Duenas’s multiple
convictions for driving without a license she could not afford—were
not driven by poverty. The court therefore did not violate his due
process rights by imposing the assessments and restitution fines
without first ascertaining his ability to pay them.
       We are otherwise satisfied that Jackson’s counsel has fully
complied with his responsibilities. (See Serrano, supra, 211
Cal.App.4th at p. 503.) Based on our review of the record, the
applicable law, and Jackson’s supplemental brief, we conclude there
is no arguable issue.




                                 3
                              DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:



             BENDIX, Acting P. J.




             FEDERMAN, J.*




      *
       Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                  4